Lumpkin, P. J.
1. Taking into view both the evidence and the statement of the accused, it does not appear that the court below erred in refusing to sustain the general grounds of the motion for a new trial.
2. The newly discovered evidence was not of such materiality or importance as that the introduction of it upon another trial would probably bring about a different result.
3. While it is much the better practice to charge concerning the prisoner’s statement in the language of the statute, failure to do so is not cause for a new *36trial when the substance of the law is correctly stated. There is in the present case no assignment of error presenting the point that this was not done.
Submitted October 7,
Decided November 7, 1901.
Indictment for murder. Before Judge Falligant. Chatham superior court. March term, 1901.
W. F. Slater and A. S. Way, for plaintiff in error.
W. W. Osborne, solicitor-general, contra.

Judgment affirmed.


All the Justices concurring.